Citation Nr: 0301944	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  00-17 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
coronary artery disease, pacemaker, myocardial infarction, 
hypertension, and diabetes mellitus, claimed as due to VA 
medical treatment in May 1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
October 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 RO decision that denied entitlement 
to compensation under 38 U.S.C.A. § 1151 for coronary artery 
disease, status post pacemaker, status post myocardial 
infarction, hypertension, and diabetes mellitus, claimed as 
due to VA medical treatment in May 1996.  A hearing was held 
before the RO in September 2000.


FINDINGS OF FACT

1.  In May 1996, the veteran, who had hypertension for years, 
came to the VA medical center (VAMC) in Little Rock, Arkansas 
with acute symptoms of a myocardial infarction (heart 
attack).  He was then admitted to the VAMC and underwent 
treatment for coronary artery disease, including cardiac 
catheterization and pacemaker implantation.  Diabetes 
mellitus was also noted and treated during this admission.

2.  VA treatment in May 1996 did not result in additional 
cardiovascular or diabetes disability.  There is no 
additional disability (claimed as coronary artery disease, 
pacemaker, myocardial infarction, hypertension, and diabetes 
mellitus) proximately caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the VA, or by an event not reasonably 
foreseeable, in connection with VA hospital treatment 
provided in May 1996.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
disability involving coronary artery disease, pacemaker, 
myocardial infarction, hypertension, and diabetes mellitus, 
claimed as due to VA medical treatment in May 1996, are not 
met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from November 1944 to 
October 1946.

Records show that for many years before May 1996 VA 
hospitalization, the veteran had been under treatment for 
hypertension.

VA medical records show that the veteran came to the VAMC in 
Little Rock, Arkansas on May 6, 1996, at which time he had 
symptoms of epigastric pain and nausea; he reported feeling 
pain for 24 hours, along with intermittent sweating.  His 
history of hypertension was noted.  Examination findings 
included blood pressure of 173/94, and an abnormal EKG.  He 
was assessed as having a myocardial infarction (heart 
attack), and he was then admitted to the hospital for futher 
evaluation and treatment.  On admission, his condition was 
listed as serious.  He was admitted to the coronary care 
unit.  A heart catheterization was planned to assess heart 
artery blockage, and it was noted that, depending on 
findings, he might need an angioplasty, stent placement, or 
emergency bypass surgery.  

A precatheterization checklist form indicates that the 
veteran would be a candidate for the PRIME study if he had 
had an acute myocardial infarction within less than 12 hours 
and lasting more than 20 minutes.  The checklist also noted 
that consent for the catheterization was obtained.  He was 
then enrolled in a PRIME study testing a 2nd generation 
thrombin inhibitor (Efegatran Sulfate), used for those having 
a heart attack.  The catheterization consent form, signed by 
the veteran, noted the purpose of the procedure and listed 
possible catheterization risks of bleeding, myocardial 
infarction, stroke, death, possible need for emergent bypass 
surgery and/or intra-aortic balloon pump support.  Another 
consent form, this one specifically for participation in the 
drug study, set forth several risks, including stroke, heart 
attack, death, bleeding, allergic reaction (such as skin 
rash, mild itching, breathing difficulty, rapid heart rate, 
transient fever, chills, nausea, vomiting), thrombophlebitis, 
and other unknown risks of investigational drugs.  A clinical 
record shows that the veteran reported allergies to shellfish 
and iodine but that he had not had adverse food/drug 
reactions.    

He then underwent a coronary catheterization on May 6 which 
showed occlusion of coronary arteries due to arteriosclerotic 
heart disease.  It was confirmed he had a heart attack.  The 
procedure was complicated by difficulties in obtaining access 
to the aorta due to obstructions; the procedure was also 
complicated by an arterial dissection or transfixation and a 
drop in hematocrit.  He was started on iron and multivitamin 
replacements.  He also had some reaction (a change in blood 
urea nitrogen levels) to the dye used. 

A May 8 progress note mentioned increased blood sugar and 
glycosylated hemoglobin; it indicated that the veteran had 
been told 2 to 3 years earlier that he was "borderline."  
That day, he had a 6-second pause on the monitor when he 
became symptomatic with hypotension; an emergent transvenous 
temporary pacemaker was placed, which continued to fire on 
demand intermittently.

The following day, it was noted that he had diabetes 
mellitus, as evidenced by increased glycosylated hemoglobin.  
Additional records note the condition as having been "newly 
recognized" in May 1996.

Further evaluation revealed abnormal AV conduction and a 
secondary pause in sinus recovery after pacing.  After 
consultation, it was recommended that he have a permanent 
pacemaker placed due to significant bradycardia.  A May 12 
note referred to a small, hemodynamically insignificant 
hematoma due to a puncture site.  A permanent pacemaker was 
placed on May 15.  It was also noted that because of the 
aortic dissection and drop in hematocrit, he was withdrawn 
from the PRIME study trial.  Postoperatively, he had a low 
grade fever, but despite this he wanted to leave the hospital 
and was advised on the risk of overt infection.

The veteran was discharged from the VAMC on May 18, 1996.  
The primary discharge diagnosis was coronary artery disease, 
status post myocardial infarction on May 6, 1996. 

The file shows the veteran later received VA treatment for 
cardiovascular disease.  This included hospitalized at the 
Memphis VAMC in mid-June 1996 for several days following 
atypical chest pain.  His pacemaker was adjusted.  It was 
noted that he was first diagnosed with diabetes mellitus 
during the May 1996 VA hospitalization.  

In a May 1999 letter to a Congressman, the veteran recounted 
the history of his admission for treatment at the Little Rock 
VA medical center in May 1996.  He also indicated that he 
consented to a catheterization with dye after being assured 
that he would be given muscle relaxers and would have no 
problems.  

The veteran filed a claim for compensation under 38 U.S.C.A. 
§ 1151 for additional disability (claimed as coronary artery 
disease, pacemaker, myocardial infarction, hypertension, and 
diabetes mellitus) which he asserted was due to hospital 
treatment at the Little Rock VAMC in May 1996.  He maintained 
that the catheterization has weakened his whole system, even 
his eyesight, and he was having congestion, getting colds 
easily, and had less clear speech.  He stated that he was 
deceived into signing consent forms for the procedures in May 
1996.  In various statement, the veteran essentially said he 
only had hypertension before the May 1996 VAMC admission, but 
improper VA treatment during the admission led to additional 
heart and diabetes disabilities.

In a January 2000 letter, a private doctor, Benjamin C. 
Hyatt, M.D., said he had been treating the veteran 
intermittently for 20 years.  He said the veteran was 
allegedly suffering from emotional and physical trauma 
related, according to the veteran, to May 1996 VA treatment 
in Little Rock, Arkansas.  The doctor stated that the 
veteran's allegations had the ring of truth and that there 
appeared to be a solid base for his claim.  

A private doctor of general medicine, Gilbert C. Evans, M.D., 
prepared an opinion in August 2000.  He noted that during the 
May 1996 VAMC admission the veteran had agreed to participate 
in a research study comparing the anticoagulant effect of 
Efegatran Sulfate versus Heparin.  The doctor described the 
ensuing cardiac catheterization and development of 
retroperitoneal bleeding due to extravasation caused by the 
pressure of injecting catheterization dye.  The doctor 
described the development of bradycardia and the implantation 
of temporary and permanent pacemakers.  The doctor related 
the veteran's story that he had not been told that he had a 
6-second pause in his heartbeat or that post-operative fever 
may have been due to infection of retroperitoneal bleeding.  
The doctor stated that he did not know the results of the 
research study but that a review did not show the tested drug 
as being an FDA-approved drug for safe use in anticoagulant 
therapy.  He also commented that the veteran had not needed 
anticoagulation or catheterization; he only needed his blood 
pressure to be regulated, which had been under control prior 
to the 1996 treatment at the VAMC.  

The veteran testified at an RO hearing in September 2000.  He 
said that when he went for a hypertension medication refill 
at the VA medical center in May 1996, he was suddenly told to 
report for and then prepped for catheterization in connection 
with testing of an experimental drug.  He stated that he told 
medical personnel that he was allergic to catheterization 
dye.  He said that after the procedure he development a heart 
problem that required implantation of a pacemaker.  He 
contended that as a result of faulty VA treatment and 
experimental drugs, he now had weakness and a leaky heart 
valve, as well as a pacemaker.  He also attributed diabetes 
mellitus to kidney failure that occurred during the 1996 
hospitalization.

VA records show continuing treatment into 2001 for various 
conditions, including coronary artery disease, hypertension, 
and type II diabetes mellitus.  

A VA doctor provided a medical opinion in July 2001.  He 
stated that he had reviewed the claims folder.  The VA doctor 
stated that the veteran had received good treatment at the 
VAMC in May 1996.  The VA doctor stated that he could find no 
evidence of negligence concerning the veteran's treatment, 
any kind of error in judgment, or any failure to exercise the 
degree of care expected from a reasonable healthcare 
provider.

II.  Analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statements of 
the case, the RO has informed the veteran of the evidence 
necessary to substantiate his claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for coronary artery 
disease, status post pacemaker, status post myocardial 
infarction, hypertension, and diabetes mellitus based on VA 
hospital treatment in May 1996.  He has been informed of his 
and the VA's respective responsibilities for providing 
evidence.  Pertinent records and a medical opinion have been 
obtained.  The notice and duty to assist provisions of the 
law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The evidence shows that in May 1996, the veteran, who had 
hypertension for years, came to the VAMC in Little Rock with 
acute symptoms of a myocardial infarction (heart attack).  He 
was then admitted to the VAMC and underwent treatment for 
coronary artery disease, including cardiac catheterization 
and pacemaker implantation.  Diabetes mellitus was also noted 
and treated during this admission.  The veteran alleges that 
treatment during this admission was improperly done, leading 
to additional cardiovascular and diabetes disability, for 
which compensation should be paid under 38 U.S.C.A. § 1151.  
He states that he was deceived into signing consent forms for 
the procedures in May 1996, and that the procedures were not 
necessary.

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent than the old version.  The new law is 
effective with respect to claims filed on or after October 1, 
1997.  The veteran filed this claim in June 1999, and thus 
the new version of the law applies to this case.  VAOPGCPREC 
40-97.

More specifically, the current version of the law provides, 
in pertinent part, that compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if the additional disability were service 
connected.  A disability is considered a qualifying 
additional disability under the law if it is not the result 
of the veteran's own willful misconduct and the disability 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability was: 1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or 2) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2002).

The record shows that when the veteran came to the VAMC in 
May 1996, he was known to have hypertension for many years, 
and he was found to have recently had an acute myocardial 
infarction which occurred just before coming to the hospital.  
Cardiac catheterization during the admission, which is common 
in such situations, confirmed he that he also had coronary 
artery disease.  During his hospitalization, there were 
findings requiring a temporary pacemaker and then a permanent 
device.  The underlying cardiovascular conditions preexisted 
and were not caused by VA treatment in May 1996, nor is it 
shown that such VA treatment permanently worsened them.  The 
evidence does not show that the cardiac catheterization and 
pacemaker implantation were medically contraindicated; and 
whatever the complications during these procedures, it is not 
shown that they left lasting additional disability.

The Board also cannot discern any basis for the veteran's 
argument that he was deceived into participating in an 
experimental drug therapy in May 1996.  He asserts that VA 
doctors had unsuccessfully tried to make him participate in 
the past and that he was deceived into the catheterization 
and PRIME study in May 1996.  However, the record contains 
several extensive consent forms, signed by the veteran, 
describing the purpose and risks of both the catheterization 
and the experimental drug therapy.  Moreover, the medical 
evidence does not show that participation in the PRIME study 
caused any of the problems that necessitated implantation of 
a pacemaker.  In any event, no causation or permanent 
worsening of additional disability is shown to have resulted 
from this drug study.  

As to diabetes mellitus, the medical records show this was 
"newly recognized" during the May 1996 VA hospitalization, 
but there is no competent medical evidence to establish that 
it had its onset during or was permanently worsened by this 
hospitalization.

It should be noted that the veteran's own allegations of 
additional disability from VA treatment lack probative value, 
since he is a layman and thus lacks competence to offer a 
medical opinion on medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The Board has considered the medical statements by private 
doctors.  The January 2000 letter did not involve any review 
of the medical evidence; rather, it relied purely on an 
account provided by the veteran, an account which is 
contradicted by contemporaneous medical records from the May 
1996 VA hospitalization.  The January 2000 letter only states 
that the veteran's claim has the "ring of truth" and that 
the veteran's assertions have a "solid base" without 
identifying that solid base.  The August 2000 letter from 
another doctor is also flawed.  That letter does not discuss 
the acute myocardial infarction with which the veteran 
presented when he sought treatment at the VAMC in May 1996.  
Absent consideration and explanation of the presenting 
diagnoses, that doctor's statement that the veteran did not 
need anti-coagulation therapy (in the experimental PRIME 
study or otherwise) or catheterization is without foundation.  

The Board also notes the medical opinion provided by a VA 
doctor in July 2001, who concluded that the veteran had 
received good treatment at the VAMC in May 1996, and that 
there was no evidence of negligence, any kind of error in 
judgment, or any failure to exercise the degree of care 
expected from a reasonable healthcare provider.  Unlike the 
private doctor's statements, the VA doctor specifically based 
his opinion upon a review of all the available medical 
evidence.  

The weight of the credible evidence demonstrates that VA 
treatment in May 1996 did not cause additional chronic 
cardiovascular or diabetes disability.  There is no 
additional disability (claimed as coronary artery disease, 
pacemaker, myocardial infarction, hypertension, and diabetes 
mellitus) proximately caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the VA, or by an event not reasonably 
foreseeable, in connection with VA medical treatment provided 
in May 1996.  Consequently, the legal requirements are not 
met for compensation under 38 U.S.C.A. § 1151 for disability 
claimed as due to VA medical treatment in May 1996.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for disability 
involving coronary artery disease, pacemaker, myocardial 
infarction, hypertension, and diabetes mellitus, claimed as 
due to VA medical treatment in May 1996, is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

